Citation Nr: 0318621	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
August 1970 and again from March 1971 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied, amongst other issues, a compensable 
rating for right ear hearing loss, service connection for 
mild bursitis of the right knee, secondary to his service-
connected bilateral fascitis, and a permanent and total 
disability rating for pension purposes.  The claim was 
remanded for further development.  

It appears that the veteran is also claiming service 
connection for a left knee disorder, claimed as secondary to 
his service-connected bilateral fasciitis.  This issue is not 
inextricably intertwined with the issues on appeal.  It is 
referred to the RO for appropriate action.   


REMAND

The veteran and his representative assert, in essence, that 
the veteran warrants service connection for bursitis of the 
right knee, secondary to his service-connected bilateral 
fasciiitis.  He maintains that his foot condition radiates up 
into his knees and causes bursitis of the right knee.  
Additionally, he maintains that his nonservice-connected and 
service-connected disabilities in total, prevent him from 
maintaining substantially gainful employment and that he is 
permanently and totally disabled as a result.  

At the outset, it is important to note, that pension cases 
must be adjudicated applying both an objective and subjective 
standard and that the adjudicatory body must be clear as to 
which standard is applied.  Each of the veteran's 
disabilities must be evaluated under the rating schedule.  
See Roberts v. Derwinski, 2 Vet. App. 387,389 (1992).  The 
Court noted that an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.  This means that the 
RO has the responsibility of identifying all disabilities 
that the veteran currently has, determining whether they are 
permanent in nature, and assigning a schedular evaluation for 
each one of them under the VA Rating Schedule, 38 C.F.R. Part 
4.  

The Court analyzed the law concerning pension entitlement, 38 
U.S.C.A. § 1502, and set up a two-pronged test for pension 
eligibility.  The Court indicated that permanent and total 
disability could be shown in one of two ways:  Either (1) the 
veteran must be unemployable as a result of a lifetime 
disability (this is the "subjective" standard and is based 
on the veteran's individual work experience, training, and 
disabilities), or (2) if not unemployable, he must suffer 
from a lifetime disability that would render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation (this is the "objective" 
standard).  In making these determinations, the RO must apply 
the percentage standards of 38 C.F.R. §§ 4.16 and 4.17.

In evaluating the instant claim, the veteran has disabilities 
which include bilateral plantar fasciitis, tinnitus, 
bilateral hearing loss, asbestosis, mild bursitis of the 
right knee, arthritis of the back, arthritis of the legs, 
deviated nasal septum, residuals of a back injury, residuals 
of a foot injury, allergic rhinitis, allergic conjunctivitis, 
sinusitis, chronic obstructive pulmonary disease, and 
hypertension.  All of these disabilities should be medically 
evaluated and assigned a schedular evaluation under the VA 
Rating Schedule.  

Additionally, the veteran's private physician, Wendell N. 
Gilbert, Sr., MD, indicated in a November 1995 statement on 
behalf of the veteran's claim, that the veteran's bilateral 
plantar fasciitis has caused degenerative joint disease of 
the knees.  His medical records are not associated with the 
claims folder and should be obtained in order to assist in 
adjudicating this claim.  

Moreover, the veteran has undergone several VA audiology 
examinations in connection with his claim for a compensable 
evaluation for his service-connected right ear hearing loss.  
In his most recent VA audiology examination in August 2002, 
the audiologist indicated that although the veteran had 
demonstrated a history of testing behavior which could be 
considered malingering, it is impossible to rule out a 
fluctuating variation in hearing loss.  Because so many of 
the veteran's tests were considered not to be reliable, and 
his most recent testing can only be considered marginally 
reliable, he indicated that the continuation of behavioral 
testing of the veteran may not yield highly reliable results.  
In order to gain more reliable measurements of the veteran's 
hearing status, he suggested that the veteran should be 
tested by non-behavioral means.  The veteran should be 
allowed to pursue additional testing that can be used for 
rating purposes.  

Also, during the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The RO has not notified the veteran of the VCAA provisions, 
what assistance VA would provide, what evidence, if any, the 
veteran should provide, or readjudicated his claim pursuant 
to VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the RO denied service connection 
for asbestosis in a November 2002 rating decision and 
notified the veteran by a letter dated December 2, 2002.  The 
Board received from the RO in March 2003 a VA Form 9 that was 
received by the RO in January 2003.  This appeal document 
includes a discussion of service connection for asbestosis 
and may be a notice of disagreement with the November 2002 
rating decision.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  After obtaining the appropriate 
release of information, the RO should 
obtain all medical records of the 
veteran's bilateral fasciitis and knee 
conditions from Dr. Gilbert, and 
associate those records with the claims 
folder.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current severity of his service-connected 
right ear hearing loss.  All indicated 
studies deemed necessary by the examiner 
should be performed.  The examination 
should be non behavioral if possible, and 
must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, conducted by a 
state-licensed audiologist.   

3.  The veteran should be afforded a 
comprehensive general medical examination 
and any specialty examinations warranted, 
in order to ascertain the nature and 
severity of all disabilities present.  
All indicated studies, in accordance with 
the rating criteria, should be performed.  
The claims folder should be made 
available to the examiner(s).  

4.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA.

5.  Thereafter, the RO should review the 
claims for increased rating, service 
connection, and for a permanent and total 
disability rating for pension purposes.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC).  If the pension claim is denied, 
the SSOC should include a recitation of 
the percentage evaluation for each 
diagnosed disability, which cites the 
appropriate diagnostic codes, and 
provides a discussion of their 
applicability to the veteran's 
disabilities, and which discusses the 
application of the two standards by which 
a permanent and total disability rating 
for pension purposes may be assigned.  
The veteran and his representative should 
then be given an opportunity to respond.

6.  After reviewing the claim of 
entitlement to service connection for 
asbestosis in light of the VCAA, and if 
the claim remains denied, the RO should 
provide the veteran and representative 
with an appropriate statement of the case 
on that issue, and give them the 
opportunity to respond. If the veteran 
perfects an appeal by timely submitting a 
substantive appeal, the matter should be 
returned to the Board for further 
appellate review.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




